DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           GERALD SCOTT,
                             Appellant,

                                     v.

      FLORIDA ATLANTIC UNIVERSITY BOARD OF TRUSTEES,
                          Appellee.

                              No. 4D18-1835

                              [April 25, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 502013CA0015372.

   Gerald Scott, Boca Raton, pro se.

  Carri S. Leininger of Williams, Leininger & Crosby, P.A., North Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.